UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                September 22, 2005

                                       Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge


No. 04-2481

UNITED STATES OF AMERICA,                     Appeal from the United States
    Plaintiff-Appellee,                       District Court for the Northern
                                              District of Illinois, Eastern Division
      v.
                                              No. 03 CR 38-1
SPENCER DURHAM,
    Defendant-Appellant.                      Elaine E. Bucklo,
                                              Judge.


                                     ORDER

       After we ordered a limited remand, see United States v. Booker, 125 S. Ct.
738 (2005); United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2005), the district
judge informed us that she would have imposed the same sentence on Spencer
Durham had she known the sentencing guidelines were advisory. Because that
sentence fell within the correctly calculated guidelines range, it was presumptively
reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
Since Durham filed no response to rebut that presumption and our independent
review uncovers nothing to suggest unreasonableness, the judgment is AFFIRMED.